Title: To Alexander Hamilton from James McHenry, 25 October 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War DepartmentTrenton 25 ~ October 1799

I this moment received your letter of the 24 ~ instant containing one to the Pay Master General. I have sent it to him with an earnest injunction that no time be lost in complying with your expectations, and desired him to engage an express to carry the money to the appropriate officers should he think it best so to do.
It is certainly my wish to keep the Troops regularly paid, and to do every thing proper to increase their contentment and attachment; but I cannot alter the instructions of the Treasury under which the Pay master acts, neither ought it to be expected that I should take upon myself the responsibility in making advances which are opposed by the laws and those regulations.
I have the Honor to be, with great respect, Sir   Your Most Obed. Huml. Serv,
James McHenry
Major General A. Hamilton
